Hoar, J.
It is no part of our duty, and therefore we have no occasion or authority to consider, whether, under all the circumstances, it would be well or honorable for the town to refuse to make any payment for these services, if they have been rendered in good faith, and have been substantially beneficial. The case comes before us to be decided as one of strict legal right, and must be determined upon principles of general application.
It involves two principal questions: First, whether the services rendered created a legal liability in the town to pay for them, independent of any specific contract; and secondly, whether there is any evidence sufficient to authorize a jury to find that the town have made a valid contract with the plaintiff, express or implied, upon which it can be charged.
The court are of opinion that there is no such relation between a town and the officers which it is required by law to elect, as will oblige it to make compensation to them for the discharge of ordinary official duties, where no provision for any compensation is made by law, and in the absence of any contract. Before the recent statute, selectmen received no compensation, although their duties were often burdensome and their services valuable. Until express provision was made by law, the same was true of the members of school committees. Aider-men and common councilmen in the cities are not usually paid, nor overseers of the poor in the towns. A suit against the town, for the reasonable value of the time and labor bestowed upon the public service by such an officer for six years preceding the date of the writ, would probably occasion some astonishment to his townsmen who had elected him. There are usually found in all our towns citizens enough who are competent to fill *352these offices properly, who are willing to discharge their duties gratuitously, influenced by motives of public spirit,' or by the honor or incidental advantages attached to the position. In some cases, the law provides that a citizen shall not be required to accept the office so frequently as to make his share of the common duty unreasonable.
The office of surveyor of highways is one which generally is quite extensively distributed, by having a considerable number of districts, in such towns as do not make the care of the highways the subject of special contract. It is an office which, according to the usual practice, affords some compensating advantages to its possessor, and is not unfrequently an object of competition. The surveyor has the opportunity to work out his own tax, where the tax is to be expended in labor, at such time as he may himself determine; and may expend, according to his best judgment, the portions of the tax which may be paid to him in money. He usually finds opportunity to employ some labor profitably in working out the taxes of his neighbors who may employ him for that purpose. But above all, he is enabled to secure at least a reasonable degree of attention to such parts of the public ways as more especially affect his personal convenience. But from whatever motives he may take the office, it is not an office to which, by law or usage, any compensation is attached, unless the town choose to contract for it.
Having no right to personal compensation for his ordinary services, can he then charge the town for labor performed by himself, because the money appropriated to his district is not sufficient to put the roads in a proper condition ? We think the statutes relating to the subject clearly exclude such an inference. The town, in the first place, is to determine what sum of money shall be expended upon the roads. If, before this can be made available, or after it is exhausted, an exigency occurs, the surveyor can contract, on the credit of the town, for necessary labor and materials, to an amount not exceeding ten dollars. If a larger amount is requisite, he must obtain the written consent of the selectmen, and, with this, may contract to any extent which may be needed. Rev. Sts. c. 25, §§ 8-14. But- in mak*353ing such a contract he. acts as the agent of the town, and of course cannot contract with himself. It is one of the elementary principles of the law of agency, that an agent to procure supplies cannot, without the most distinct authority from his principal, furnish those supplies himself. It is inconsistent with the whole nature of his functions that he should do so. The auditor therefore rightly disallowed the charge of $9.38 for work done by the surveyor before he received his tax list. It is' undoubtedly not uncommon for a surveyor to do small repairs upon the roads, when it is more convenient to him than ii would be to employ others, and for a town to allow and pay his charge without question. But there are many things in the management of town affairs, which are done without objection, and pass by general consent, which cannot, when objection is made, and they are brought to the test of judicial investigation, be supported as strictly legal.
The question remains, whether the evidence stated in the bill of exceptions is sufficient to prove a contract by the town to pay the surveyor anything for his services, beyond the amount of his tax list; and we think it manifestly insufficient. The vote of the town relied on does nothing more than fix, as the town is authorized by law to do, the rate of compensation for each man, team and surveyor, by the hour, in working out the amount of the tax list. There is nothing in it to show that the town contemplated the expenditure of any sum beyond that which they had appropriated and raised by tax for the support and repair of the roads. The fact that the town had in some instances consented to pay surveyors for work done under similar circumstances, and where the surveyors had therefore no legal claim upon them, cannot be considered as evidence of a contract with this plaintiff. The town have offered to pay him $25, which he has declined. But this is no proof that they owe him anything. Exceptions sustained.